1

2

3

4                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
5                                    AT TACOMA

6    OSURE BROWN,
                                                        Case No. C20-669 TLF
7                           Plaintiff,
           v.                                           ORDER EXTENDING
8                                                       DEFENDANTS’ DEADLINE TO
     TRANSWORLD SYSTEMS INC, et al.,                    ANSWER COMPLAINT
9
                            Defendants.
10

11         Based on the parties’ stipulation (Dkt. 23), the Court orders that all defendants’

12   deadline to answer or otherwise respond to the Complaint in this action is extended to

13   June 5, 2020.

14

15         Dated this 12th day of May, 2020.

16

17

18                                                   A
                                                     Theresa L. Fricke
19                                                   United States Magistrate Judge

20

21

22

23

24

25
     ORDER EXTENDING DEFENDANTS’ DEADLINE TO
     ANSWER COMPLAINT - 1
